t c memo united_states tax_court estate of leon spear deceased jeanette spear harvey spear and robert spear administrators and jeanette spear petitioners v commissioner of internal revenue respondent docket nos filed date barry a furman patrick w kittredge and michael s paul for petitioners michael p corrado ruth m spadaro and james c fee jr for respondent this opinion supplements estate of spear v commissioner tcmemo_1993_213 vacated and remanded 41_f3d_103 3d cir cases of the following petitioners were consolidated estate of abe spear deceased morris spear executor docket no estate of leon spear deceased jeanette spear administrator robert spear administrator and harvey spear administrator docket no supplemental memorandum opinion colvin judge this matter is before the court on remand from the u s court_of_appeals for the third circuit in spear v commissioner 41_f3d_103 3d cir vacating and remanding tcmemo_1993_213 the issues for decision on remand are whether petitioners had any cash on hand on date we hold that petitioners had dollar_figure cash on hand on date instead of zero as determined by respondent whether petitioners are liable for the addition_to_tax for fraud we hold that they are not whether if petitioners are not liable for the addition_to_tax for fraud respondent is barred from assessing tax for the years in issue we hold that respondent is barred from assessing tax for but not for and references to petitioner are to jeanette spear section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure discussion a estate of spear v commissioner tcmemo_1993_213 jeanette and leon spear filed joint federal_income_tax returns for and respondent determined that petitioners are liable for deficiencies in income_tax and additions to tax for fraud as follows additions to tax_year deficiency dollar_figure dollar_figure dollar_figure sec_6653 dollar_figure dollar_figure dollar_figure using the net_worth plus expenditures method respondent determined that petitioners had unreported income in and petitioner did not comply with an order of this court to testify at trial as a result we sanctioned petitioners by deeming that respondent made a prima facie showing of certain facts alleged by respondent in paragraph of the amended answer the deemed facts estate of spear v commissioner tcmemo_1993_213 we upheld most of respondent's deficiency determinations and held that petitioners were liable for the additions to tax for fraud b 41_f3d_103 3d cir petitioners appealed our decision in docket no the court_of_appeals vacated our decision and remanded the case with instructions that we decide it without treating respondent as having made a prima facie showing as to the deemed facts estate of spear v commissioner f 3d pincite the court_of_appeals said there are many other places in the opinion that make it appear that the tax_court found sufficient evidence of net_worth and of fraud without relying on the deemed facts nonetheless because we are unsure whether the court relied on these facts and shifted the burden_of_proof and because the consequences to the taxpayers are so significant we must assume that the court did rely on these facts we will thus treat the sanction as one that essentially shifted the burden_of_proof and production on net_worth and on fraud id pincite the court_of_appeals limited its discussion of the record mainly to the facts bearing on the sanctions issue estate of spear v commissioner f 3d pincite the court also said the tax_court may of course elect to retry the case in that event it might be well advised to rely upon jeanette's videotaped deposition in lieu of her testimony although perhaps her emotional state is now better on the other hand the court may simply prefer to decide the case on the basis of the existing record but absent the deeming and its consequences which we have declared invalid id pincite the court_of_appeals also said with respect to petitioner's videotaped deposition that it is difficult to see how anything more would be forthcoming at a trial id pincite we agree neither side has requested further trial we conclude that further trial is unnecessary c whether the absence of deemed facts or the finding by the u s court_of_appeals for the third circuit relating to petitioner’s deposition alters our decision relating to the deficiencies or the net_worth_method for and deemed facts we did not consider the deemed facts in our prior opinion with respect to the deficiencies the net_worth_method or any issue other than fraud estate of spear v commissioner tcmemo_1993_213 slip op pincite thus the decision of the court_of_appeals in estate of spear v commissioner supra that we may not consider the deemed facts affects only our findings and conclusions relating to fraud we decide the effect of that opinion on our fraud finding below at paragraph d jeanette spear's deposition a net_worth_method respondent used the net_worth plus expenditures method to determine that petitioners had unreported income in and as part of that determination respondent concluded that petitioners had no cash on hand on date an essential condition in net_worth cases is that the commissioner establish with reasonable certainty an opening net_worth to serve as a starting point from which to calculate future increases in the taxpayer’s assets 348_us_121 although holland is a criminal case it also applies to use of the net_worth_method in civil tax cases see 298_f2d_784 3d cir affg in part on this issue tcmemo_1960_160 where the commissioner has determined a deficiency by using the net_worth_method we may adjust a determination of opening net_worth shown by the trial record to be unrealistic hoffman v commissioner supra 251_f2d_311 9th cir affg tcmemo_1956_112 22_tc_912 affd sub nom 230_f2d_336 7th cir errors in the net_worth_method do not invalidate the presumption of correctness attaching to other aspects of the commissioner’s deficiency determination if the determination was not arbitrary hoffman v commissioner supra pincite we may apply the cohan_rule enunciated in 39_f2d_540 2d cir if appropriate to decide the amount of cash on hand at the beginning of the period to which the net_worth_method is applied 230_f2d_336 7th cir affg 22_tc_912 the court_of_appeals stated based on our viewing of the deposition we find jeanette's testimony as to the dollar_figure cash hoard quite straightforward and it seems to be credible estate of spear v commissioner f 3d pincite in response to that finding we have carefully reviewed petitioner's videotaped deposition testimony and the entire record to enable us to reconsider whether petitioners had any cash on hand on date petitioner’s testimony gives two possible sources of petitioners’ cash on hand on date one is a cash hoard from the other is their parking lot business they have conducted since petitioner testified in the deposition that she and her husband had a large cash hoard she testified that one night in her husband came home with a bag of money which he said his father abe spear had given to him petitioner's husband's father died soon thereafter she did not remember whether the bag was bigger or smaller than a grocery bag she said that she helped him count the money but he did most of the counting she testified that the next night he came home with a second bag of money she said that combined both bags contained a bout or or something that was it she said that in less than year they put some of the money in a safety deposit box she said she did not remember how long the rest of the money was in their house another possible source of petitioners’ cash on hand on date based on petitioner’s deposition is petitioners’ parking lot and other businesses petitioner testified in her deposition that her husband leon spear routinely handled cash and received cash from petitioners' parking lot business and used cash to pay for expenses such as parking lot maintenance and improvements petitioners began to operate parking lots in estate of spear v commissioner tcmemo_1993_213 slip op pincite petitioner’s husband sold used cars before that id petitioner testified that her husband dealt extensively in cash in connection with the parking lots we believe that petitioners accumulated cash from the parking lot business and used it to conduct their business petitioner testified that she and her husband used cash from the cash hoard for their parking lot business she said they used a lot of the cash to develop and expand their parking lot pinciteth and race streets she also said they used some of the cash for the parking lot petitioners created after they bought and demolished the skipper hotel and for the penndot lots that petitioners acquired in petitioner also testified that they bought a few properties between and petitioner had no written records of how she and her husband used the cash she testified that she only took money from and never put money into the cash hoard she said that she had no idea how much of the cash was left at the beginning of but she said there was some money left she testified that a rough guess was that the corporation owed petitioners a couple of hundred thousand dollars in she said the cash hoard was pretty well down by the court_of_appeals limited its discussion of the record primarily to the facts bearing on the sanctions issue estate of spear v commissioner f 3d pincite thus in evaluating petitioner's testimony we must also consider other evidence in the record abe spear borrowed dollar_figure from one of his daughters in date to give to another daughter to help her with a downpayment to buy a house estate of spear v commissioner tcmemo_1993_213 slip op pincite abe spear had about dollar_figure in mortgages on properties which were worth about dollar_figure when he died id he paid some of his bills late and he died with some of his deceased wife's jewelry in a pawn shop estate of spear v commissioner tcmemo_1993_213 slip op pincite abe spear named leon spear's brother and brother-in-law not leon spear as executors of his will which suggests that he did not favor leon spear over them to the extent of making a secret dollar_figure cash gift to him as petitioners claim estate of spear v commissioner tcmemo_1993_213 slip op pincite leon spear filed exceptions to the accounting of his father's estate alleging missing items estate of spear v commissioner tcmemo_1993_213 slip op pincite petitioner testified that petitioners applied for a mortgage and did not list cash as an asset petitioners first claimed that they had a cash hoard in date several years after their first interview with respondent's agent in estate of spear v commissioner tcmemo_1993_213 slip op pincite petitioners claim that they did not deposit the cash in banks because they distrusted banks however they used banks extensively id pincite giving appropriate weight to the finding of the court_of_appeals that petitioner’s testimony relating to the cash hoard was quite straightforward and appeared to be credible f 3d pincite and the entire record we conclude that petitioners used a considerable amount of cash throughout the years before to operate their business and that they had a significant amount of cash on hand on date we think the parking lots and petitioners' other businesses provided a likely source of a significant amount of cash on hand on date based on the foregoing discussion and the entire record we find that petitioners had dollar_figure cash on hand on date however the lack of records showing the amount of petitioners’ cash on hand the evidence in the record suggesting that abe spear was not wealthy the fact that abe spear chose one of leon spear's brothers to be the executor of his will and the fact that leon spear contested his father's will lead us to conclude that petitioners did not receive dollar_figure in cash from abe spear in petitioners argue that some of the money they received from their corporations during the years at issue are repayments of loans they made to the corporations before the years at issue petitioner testified in her deposition in this case that the loans existed however she testified in an earlier deposition in petitioners’ lawsuit against their accountant gil brown that she did not recall any specific incidents of lending money to the corporation estate of spear v commissioner tcmemo_1993_ slip op pincite petitioners had no documents which corroborate their contention that the loans were made there are no notes evidencing the loans or records of payments on the loans the loans were not shown in the books_and_records of petitioners’ corporations and there is no evidence that collateral was requested or interest was charged estate of spear v commissioner tcmemo_1993_213 slip op pincite to show that funds received were loan repayments petitioners must show that the loans were bona_fide this depends on all the facts and circumstances generally no one fact is determinative 326_us_521 petitioner did not testify that petitioners intended their expenses for their parking lots to be loans there is no evidence that there were any fixed maturity dates for repayment of the money petitioners gave to the corporations considering petitioner’s testimony and the entire record we continue to conclude that petitioners did not make bona_fide loans to their corporations we do not conclude that our finding that petitioners had dollar_figure in cash on date means that respondent’s determination of petitioners’ opening net_worth failed to be made with the requisite reasonable certainty 348_us_121 the commissioner’s use of the net_worth_method may be valid even though the commissioner did not properly recognize the taxpayer’s opening net_worth so long as the determination was not arbitrary 298_f2d_784 3d cir 251_f2d_311 9th cir 230_f2d_336 7th cir respondent was not arbitrary in applying the net_worth plus expenditures method here d whether petitioners are liable for fraud without consideration of the deemed facts in our prior opinion we considered the deemed facts and the entire record in holding that respondent clearly and convincingly proved that petitioners are liable for the addition_to_tax for fraud under sec_6653 for and estate of spear v commissioner tcmemo_1993_213 slip op pincite the mandate of the court_of_appeals instructs us not to treat respondent as having made a prima facie showing with respect to the deemed facts as a sanction for petitioner's failure to testify at trial this changes our analysis significantly we no longer find as facts the allegations in subparagraphs k l o p r s t u v w y aa ab ac ad and ae of paragraph of respondent's amended answer because they are not adequately supported by the record assertions in the paragraphs k l o p r s t u v w y aa ab ac continued continued ad and ae of paragraph of respondent's amended answer provide k petitioners refused to make available to agents of the respondent any records concerning their individual income_tax liabilities for the taxable years or l petitioners furnished only incomplete records of their corporations ezy parks inc tumble down inc and ezy parks ii inc to agents of the respondent for the taxable years and o petitioners did not have available on date any cash on hand which was not deposited in one of petitioners' bank accounts p there is attached hereto as exhibit a which is incorporated herein by reference and made a part hereof a statement summarizing petitioners sic net_worth increases and non-deductible expenditures_for each of the taxable years and r petitioners owned all of the stock and completely controlled jay faunce inc s jay faunce inc did not actively conduct any business activities at any time t the sole function of jay faunce inc was to acquire and hold title to real_estate properties acquired by petitioners with unreported income u petitioners used unreported income to acquire eight real_estate properties in their names or the name of a wholly owned nominee corporation v during the taxable years and petitioners acquired at least six real_estate properties which they concealed by holding title for these properties in the name of their nominee corporation jay faunce inc continued other subparagraphs in paragraph seven are amply supported by the record continued w petitioners deposited unreported income into bank accounts in twelve different banks during the taxable years and y petitioners' adjusted_gross_income as determined by petitioners' net_worth increases and non- deductible expenses was dollar_figure for dollar_figure for and dollar_figure for aa petitioners' correct taxable_income was dollar_figure for dollar_figure for and dollar_figure for ab petitioners with fraudulent intent to evade tax substantially understated their income for the taxable years and ac petitioners fraudulently with intent to evade tax failed to report dollar_figure of taxable_income for dollar_figure of taxable_income for and dollar_figure of taxable_income for ad petitioners fraudulently with intent to evade tax understated their tax_liabilities by dollar_figure on their income_tax return by dollar_figure on their income_tax return and by dollar_figure on their income_tax return ae a part of the underpayment_of_tax required to be shown on the petitioners sic income_tax returns for their and taxable years is due to fraud the following subparagraphs of paragraph seven are supported by the record and the findings_of_fact in our prior opinion a petitioners leon spear and jeanette spear were married individuals during the years and continued continued b during the years and petitioners owned and controlled two corporations known as ezy parks inc and tumble down inc c ezy parks inc was incorporated in pennsylvania on date and at all times was wholly owned and controlled by petitioners d tumble down inc was incorporated in pennsylvania on date and was at all times wholly owned and controlled by petitioners e during the years and ezy parks inc and tumble down inc each leased numerous parking lots which they in turn operated and managed in a business whereby cash fees were received from customers who parked their cars on the parking lots operated by ezy parks inc and tumble down inc f ezy parks ii inc was incorporated on date in pennsylvania and was at all times wholly owned and controlled by petitioners g ezy parks ii inc was also engaged in the operation and management of parking lots and received cash fees from customers who parked their cars on these lots h petitioner leon spear supervised and managed the operations of ezy parks inc tumble down inc and ezy parks ii inc during the taxable years and i the parking lots operated and managed by petitioners through their wholly owned corporations were businesses in which receipts from customers were predominantly in cash j petitioner jeannette spear maintained the business records and handled the banking transactions for ezy parks inc tumble down inc and ezy parks ii inc during the taxable years and continued and thus the court of appeals' instruction concerning the treatment of the deemed facts does not affect our analysis to that extent in our prior opinion several badges_of_fraud were present estate of spear v commissioner tcmemo_1993_213 slip op pincite we now conclude that the badges_of_fraud without the deemed facts enumerated in supra note do not clearly and convincingly establish petitioners' fraudulent intent continued m the three corporations ezy parks inc tumble down inc and ezy parks ii inc which were owned and operated by petitioners generated substantial cash receipts for each of the years and n the respondent has determined the petitioners sic correct taxable_income for the taxable years and on the basis of petitioners sic net_worth increases and non-deductible expenditures during each of the years and q on date petitioners incorporated an entity known as jay faunce inc x petitioners made investments and expenditures far in excess of the amounts of income they reported on their tax returns for the taxable years and z petitioners reported on their respective income_tax returns adjusted_gross_income of only dollar_figure for dollar_figure for and dollar_figure for implausible or inconsistent explanations of behavior in finding that petitioner’s explanations were implausible or inconsistent we stated that petitioner’s testimony about the cash hoard was not believable estate of spear v commissioner tcmemo_1993_213 slip op pincite the court_of_appeals found her testimony to be quite straightforward and to appear to be credible estate of spear v commissioner f 3d pincite and we have modified our earlier findings to what we believe is an appropriate extent based on her testimony especially relating to petitioners’ dealing in cash before we conclude that this badge of fraud is no longer present large understatements of income the discrepancies between petitioners' actual net_income and the income they reported is reduced to the extent of their cash on hand on date this badge of fraud is less compelling than before inadequate records failure to supply complete information to return preparer these two badges are not affected by removal of the deemed facts from our consideration diversion of corporate funds dealings in cash petitioner testified that her husband dealt extensively in cash as a matter of course in conducting their parking lot business these two badges_of_fraud are less compelling without the deemed facts we conclude that without the deemed facts that are not otherwise supported by the record and based on our reevaluation of petitioner's testimony and the entire record fraud has not been proven by clear_and_convincing evidence we hold that petitioners are not liable for the addition_to_tax for fraud under sec_6653 for and e statute of limitation sec_1 background petitioners timely filed joint federal_income_tax returns for and petitioners reported gross_income of dollar_figure for and dollar_figure for twenty-five percent of those amounts are dollar_figure for and dollar_figure for more than but less than years after petitioners' returns for and were due to be filed petitioners signed form sec_872 consent to extend time to assess tax for and which extended the time to assess tax to date petitioners did not consent to extend the time to assess tax for respondent mailed a notice_of_deficiency for and on date that date was more than years after petitioners filed their return generally the commissioner must assess tax within years after the due_date of a timely filed return sec_6501 respondent bears the burden of proving that an exception to the 3-year limit on the time to assess tax applies if as here the notice_of_deficiency was mailed more than years after the filing_date 10_bta_1069 statute_of_limitations for respondent contends that no limit on the time to assess tax applies for because respondent proved fraud sec_6501 respondent does not argue that any exception other than fraud under sec_6501 applies to we have concluded that respondent did not prove fraud for or see par d above thus assessment of the deficiency and addition_to_tax for is barred by the statute_of_limitations a statute_of_limitations for and respondent contends that assessment and collection for and are timely because petitioners omitted a substantial amount of income sec_6501 sec_6501 provides in part if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed respondent bears the burden of proving that the 6-year limit on the time to assess tax applies 1_tc_9 affd 142_f2d_900 6th cir b six-year requirement less than years after the due_date for petitioner's and returns petitioners signed form sec_872 to extend the time to assess tax to date respondent issued the notice_of_deficiency on date petitioners concede that respondent issued the notice_of_deficiency in time to qualify under sec_6501 if more than percent of gross_income was omitted from each return c twenty-five_percent_omission from gross_income respondent must prove that petitioners omitted more than percent of gross_income from their and returns sec_6501 25_tc_859 petitioners contend that respondent does not meet the percent requirement petitioners contend that respondent may not rely on the general presumption of correctness of a deficiency_notice to meet this burden and that the mere existence of bank_deposits does not establish that the deposits were taxable reis v commissioner supra kavoosi v commissioner tcmemo_1986_ easton v commissioner a memorandum opinion of this court dated date see also 22_tc_1256 affd 233_f2d_177 6th cir we said above at par a that respondent may use the net_worth_method in this case if we find that the net_worth_method shows that petitioners omitted more than percent from gross_income then respondent has met the burden of proving that sec_6501 applies see eg 28_tc_658 harris v commissioner tcmemo_1977_222 micciche v commissioner tcmemo_1966_138 bynum v commissioner tcmemo_1958_19 smith v commissioner tcmemo_1957_171 boatsman v commissioner tcmemo_1957_93 estate of williams v commissioner tcmemo_1955_321 respondent did so here petitioners reported gross_income of dollar_figure for and dollar_figure for twenty five percent of those amounts is dollar_figure for and dollar_figure for petitioners failed to report more than these amounts for and petitioners argue that respondent may not establish that they omitted percent of their gross_income by the net_worth_method because it is arbitrary petitioners contend that respondent omitted cash on hand and loans receivable and did not show that petitioners had a likely taxable source_of_income or negate all nontaxable sources of income we decided this issue in our prior opinion without using the deemed facts we now find that petitioners had dollar_figure cash on hand on date we adjust the net_worth analysis to account for that fact 298_f2d_784 3d cir affg in part on this issue tcmemo_1960_160 251_f2d_311 9th cir 230_f2d_336 7th cir 22_tc_912 thus respondent is barred from assessing tax for but is not barred from assessing tax for and to reflect the foregoing decision will be entered under rule
